DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application filed on 04 March 2020. Claims 1-16, and 20-23 are pending in the case. Claims 1, and 23 are the independent claims. This action is non final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites in part, “a period of a query.,.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 23 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim 23 recites a computer device, which is not comprehensively defined by the specification (see Specification, Paragraph [0074]) The broadest reasonable interpretation of a claim thus drawn to a computer readable medium (computing device) encompasses software per se in view of the ordinary and customary meaning of the claimed elements as described in the disclosure.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.

Applicant is respectfully requested to positively recite specific structural components.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 14-16, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Addaguduru (US 10,055,422 B1).
Regarding claim 1, Addaguduru teaches a method of accessing a group of multiple independent databases with an input query to obtain an aggregated output from the group, the method comprising: 
searching a first database of the group using the input query to obtain a first set of result entries corresponding to a first set of identifiers in the first database (see Addaguduru, [Column 9, Lines 1-3], “A first data object of a first set of duplicate data objects and a second data object of the first set of duplicate data objects are identified in response to a query, block 604.”);
aggregating the result entries of the first set into bins defined in the input query according to the attributes of the entries (see Addaguduru, [Column 9, Lines 4-9], “the query result deduplicator tool 220 identifies the data object A stored by the first database 208 and the data object B stored by the second database 210 as both satisfying the query for a custodian named “Bill” and a filepath that equals “/MyDir/sample.”” [The results satisfying the query are identified, thus, the results are aggregated into the databases according to the query conditions.]);
providing an indication of the first set of identifiers of the result entries to a second database of the group having a second set of identifiers of entries in the second database (see Addaguduru, [Column 9, Lines 9-12], “A first data object is determined to be associated with a first unique duplicate set identifier and a second data object is also determined to be associated with the first unique duplicate set identifier, act 606.”);
searching the second database, using the input query, for entries which excludes duplicate identifiers in the first and second sets to obtain a second set of result entries; and adding to the bins result entries of the second set of result entries according to their attributes (see Addaguduru, [Column 9, Lines 7-20], “A query result is output that includes only a first data object, block 608. For example, the query result deduplicator tool 220 outputs a query result that identifies only the data object A as satisfying the specified query.”).

Regarding claim 2, Addaguduru further teaches:
wherein member databases of the group share at least one category of entries (see Addaguduru, [Column 8, Lines 59-67], “Each data object of the first set of duplicate data objects stored by multiple data repositories is associated with a first unique duplicate set identifier, and each data object of the second set of duplicate data objects stored by the multiple data repositories is associated with a second unique duplicate set identifier, block 602.”).

Regarding claim 3, Addaguduru further teaches:
wherein member databases of the group share at least one category of entries wherein the input query contains the query expression and the result entries of each database match the query expression (see Addaguduru, [Column 9, Lines 4-17], “the query result deduplicator tool 220 identifies the data object A stored by the first database 208 and the data object B stored by the second database 210 as both satisfying the query for a custodian named “Bill” and a filepath that equals “/MyDir/sample.”… the query result deduplicator tool 220 identifies the duplicate set number 1 for both of the data objects A and B, which indicates that the data objects A and B are duplicates of each other.”).

Regarding claim 4, Addaguduru further teaches:
defining the group from a network of multiple independent databases for a period of a query (see Addaguduru, [Column 6, Lines 48-55], “The query may be any combination of a metadata query, such as a metadata query that specifies an assigned reviewer or a metadata query that specifies a create, an access, and/or a modify time, a content query, and a combined metadata and content query.”).,

Regarding claim 5, Addaguduru further teaches:
defining the group automatically by selecting databases from a network of multiple independent databases based on a property of the input query (see Addaguduru, [Column 6, Lines 48-55], “The query may be any combination of a metadata query, such as a metadata query that specifies an assigned reviewer or a metadata query that specifies a create, an access, and/or a modify time, a content query, and a combined metadata and content query.”).

Regarding claim 6, Addaguduru further teaches:
wherein the group is specified in the input query (see Addaguduru, [Column 6, Lines 48-55], “The query may be any combination of a metadata query, such as a metadata query that specifies an assigned reviewer or a metadata query that specifies a create, an access, and/or a modify time, a content query, and a combined metadata and content query.”).
Regarding claim 7, Addaguduru further teaches:
wherein the group is defined in a parameter associated with the input query (see Addaguduru, [Column 6, Lines 48-55], “The query may be any combination of a metadata query, such as a metadata query that specifies an assigned reviewer or a metadata query that specifies a create, an access, and/or a modify time, a content query, and a combined metadata and content query.”).

Regarding claim 8, Addaguduru further teaches:
receiving the indication of the first set of identifiers from the first database at a controller, and transmitting the indication from the controller to the second database (see Addaguduru, [Column 9, Lines 9-12], “A first data object is determined to be associated with a first unique duplicate set identifier and a second data object is also determined to be associated with the first unique duplicate set identifier, act 606.”).

Regarding claim 9, Addaguduru further teaches:
transmitting the indication of the first set of identifiers from the first database to the second database (see Addaguduru, [Column 9, Lines 9-12], “A first data object is determined to be associated with a first unique duplicate set identifier and a second data object is also determined to be associated with the first unique duplicate set identifier, act 606.”).

Regarding claim 10, Addaguduru further teaches:
wherein the bins are statistical bins, each bin containing result entries with attributes in a predefined parameter range for that attribute (see Addaguduru, [Column 9, Lines 4-9], “the query result deduplicator tool 220 identifies the data object A stored by the first database 208 and the data object B stored by the second database 210 as both satisfying the query for a custodian named “Bill” and a filepath that equals “/MyDir/sample.””).

Regarding claim 11, Addaguduru further teaches:
wherein each bin contains result entries of a defined attribute (see Addaguduru, [Column 9, Lines 4-9], “the query result deduplicator tool 220 identifies the data object A stored by the first database 208 and the data object B stored by the second database 210 as both satisfying the query for a custodian named “Bill” and a filepath that equals “/MyDir/sample.””).

Regarding claim 14, Addaguduru further teaches:
wherein the step of providing an indication of the first set of identifiers comprises providing the identifiers in a hashed form or as a bloom filter (see Addaguduru, [Column 6, Lines 24-33], “The query result deduplicator tool 220 may identify sets of duplicate data objects based on comparing hash values associated with the data objects 216-218 stored by the databases 208-210. For example, the query result deduplicator tool 220 calls a hash function for each of the objects 216-218 stored by the databases 208-210, and compares the hash values returned by the hash function to identify which of the objects 216-218 are duplicates of the other objects 216-218 stored by the databases 208-210.”).

Regarding claim 15, Addaguduru further teaches:
deriving from a single query at least one filtering query containing at least one filtering expression and a target query containing at least one target expression, wherein: the at least one filtering expression is used in the input query to access the group of databases and; the second database is a target database which is searched the target expression (see Addaguduru, [Column 8, Lines 51-58], “FIG. 6 is a flowchart that illustrates a method for de-duplicating results of queries of multiple data repositories, under an embodiment. Flowchart 600 illustrates method acts illustrated as flowchart blocks for certain steps involved in and/or between the client 202 and/or the servers 204-206 of FIG. 2. In some embodiments, the method illustrated by the flowchart 600 is executed by a single server, such as server 204”).

Regarding claim 16, Addaguduru further teaches:
deriving from the single query at least one filtering query containing at least one filtering expression and a target query containing at least one target expression; searching a first one of the multiple independent databases using the at least one filtering query to obtain a filtering set of target entries matching the at least one filtering expression; applying identifiers only of the filtering set of target entries and the target query to the group of multiple independent databases, wherein the target expression is in the input query for the group (see Addaguduru, [Column 8, Lines 51-58], “FIG. 6 is a flowchart that illustrates a method for de-duplicating results of queries of multiple data repositories, under an embodiment. Flowchart 600 illustrates method acts illustrated as flowchart blocks for certain steps involved in and/or between the client 202 and/or the servers 204-206 of FIG. 2. In some embodiments, the method illustrated by the flowchart 600 is executed by a single server, such as server 204”).

Regarding claim 20, Addaguduru further teaches:
wherein duplicate identifiers are excluded by comparing the indicating of the first set of identifiers with the second set of identifiers prior to the step searching the second database, wherein the step of searching the second database applies only additional identifiers in the second set and not in the first set (see Addaguduru, [Column 9, Lines 7-20], “A query result is output that includes only a first data object, block 608. For example, the query result deduplicator tool 220 outputs a query result that identifies only the data object A as satisfying the specified query.”).

Regarding claim 21, Addaguduru further teaches:
wherein duplicate identifiers are excluded by comparing each identifier of the second set with indication of the first set while searching the second database (see Addaguduru, [Column 9, Lines 7-20], “A query result is output that includes only a first data object, block 608. For example, the query result deduplicator tool 220 outputs a query result that identifies only the data object A as satisfying the specified query.”).

Regarding claim 22, Addaguduru teaches a computer program product comprising computer-executable code embodied on a computer-readable storage medium, configured so as when executed by at least one processor to perform the method steps of claim 1 (see Addaguduru, [Column 8, Lines 51-58], “FIG. 6 is a flowchart that illustrates a method for de-duplicating results of queries of multiple data repositories, under an embodiment. Flowchart 600 illustrates method acts illustrated as flowchart blocks for certain steps involved in and/or between the client 202 and/or the servers 204-206 of FIG. 2. In some embodiments, the method illustrated by the flowchart 600 is executed by a single server, such as server 204”).

Regarding claim 23, Addaguduru teaches a computer device for accessing a group of multiple independent databases with an input query to obtain an aggregated output from the group, the computer device comprising at least one processing configured to:
search a first database of the group using the input query to obtain a first set of result entries corresponding to a first set of identifiers in the first database (see Addaguduru, [Column 9, Lines 1-3], “A first data object of a first set of duplicate data objects and a second data object of the first set of duplicate data objects are identified in response to a query, block 604.”);
aggregate the result entries of the first set into bins defined in the input query according to the attributes of the entries (see Addaguduru, [Column 9, Lines 4-9], “the query result deduplicator tool 220 identifies the data object A stored by the first database 208 and the data object B stored by the second database 210 as both satisfying the query for a custodian named “Bill” and a filepath that equals “/MyDir/sample.”” [The results satisfying the query are identified, thus, the results are aggregated into the databases according to the query conditions.]);
provide an indication of the first set of identifiers of the result entries to a second database of the group having a second set of identifiers of entries in the second database (see Addaguduru, [Column 9, Lines 9-12], “A first data object is determined to be associated with a first unique duplicate set identifier and a second data object is also determined to be associated with the first unique duplicate set identifier, act 606.”);
search the second database, using the input query, for entries which excludes duplicate identifiers in the first and second sets to obtain a second set of result entries; and add to the bins result entries of the second set of result entries according to their attributes (see Addaguduru, [Column 9, Lines 7-20], “A query result is output that includes only a first data object, block 608. For example, the query result deduplicator tool 220 outputs a query result that identifies only the data object A as satisfying the specified query.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Addaguduru in view of Pal et al. (US 2019/0138639 A1).
Regarding claim 12, Addaguduru teaches all the limitations of claim 10. However, Addaguduru does not explicitly teach:
applying a redaction threshold of a minimum number of entries per bin to an aggregated set of result entries from all members of the group.

Pal teaches:
applying a redaction threshold of a minimum number of entries per bin to an aggregated set of result entries from all members of the group (see Pal, Paragraph [0564], “the chunks may be created to contain a default minimum or maximum number of partial search results (i.e., a default chunk size)”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Addaguduru (teaching de-duplicating results of queries of multiple data repositories) in view of Pal (teaching generating a subquery for a distinct data intake and query system), and arrived at a method that applies a minimum threshold. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of containing a minimum search results (see Pal, Paragraph [0036]). In addition, both the references (Addaguduru and Pal) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between both the references highly suggests an expectation of success.

Regarding claim 13, Addaguduru teaches all the limitations of claim 10. However, Addaguduru does not explicitly teach:
applying a redaction threshold of a total minimum number of result entries.

Pal teaches:
applying a redaction threshold of a total minimum number of result entries (see Pal, Paragraph [0564], “the chunks may be created to contain a default minimum or maximum number of partial search results (i.e., a default chunk size)”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Addaguduru (teaching de-duplicating results of queries of multiple data repositories) in view of Pal (teaching generating a subquery for a distinct data intake and query system), and arrived at a method that applies a minimum threshold. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of containing a minimum search results (see Pal, Paragraph [0036]). In addition, both the references (Addaguduru and Pal) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between both the references highly suggests an expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161        















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161